         Case 1:19-cr-00140-RMC Document 17 Filed 05/30/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :       CRIMINAL NO. 19-140 (RMC)
                                            :
              v.                            :
                                            :
BRANDON LEE                                 :
                                            :

                    NOTICE OF ASSIGNMENT AND APPEARANCE

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is now assigned to

Assistant United States Attorney’s Lindsey Marcus at telephone (202) 252-7700 email address:

Lindsey.Marcus@usdoj.gov .

                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            United States Attorney
                                            Bar No. 472845

                                                            /s/
                                            Lindsey Marcus
                                            Assistant United States Attorney
                                            Violent Crimes Narcotics Trafficking Section
                                            555 4th Street, N.W. #4830
                                            Washington, DC 20530
                                            (202) 252-2527
